Citation Nr: 0424117	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for conjunctivitis. 
 
2.  Entitlement to service connection for left elbow 
disability. 
 
3.  Entitlement to service connection for essential 
hypertension. 
 
4.  Entitlement to service connection for nasal septal 
deformity. 
 
5.  Entitlement to an initial evaluation in excess of 20 
percent for low back strain.  
 
6.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left hip.
 
7.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right hip. 
 
8.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder disability, the major extremity. 
 
9.  Entitlement to an initial evaluation in excess of zero 
percent for degenerative changes of the thoracic spine. 
 
10.  Entitlement to an initial evaluation in excess of zero 
percent for the residuals of a fracture of the left distal 
radius, the minor extremity. 
 
11.  Entitlement to an initial evaluation in excess of zero 
percent for the residuals of a fracture of the right distal 
humerus, the major extremity. 

12.  Entitlement to an initial evaluation in excess of zero 
percent for right supraorbital laceration residuals. 
 
13.  Entitlement to an initial evaluation in excess of zero 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to July 
1995. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating 
determinations by the Regional Office (RO) in St. Petersburg, 
Florida.

The case was remanded by a decision of the Board dated in 
February 2000.  In April 2002 the RO granted service 
connection for tinnitus and in December 2003 the RO granted 
service connection for vasomotor rhinitis, residuals of an 
injury to the hips and pelvis, and right ear hearing loss.  
The RO decisions represent a complete grant of the benefits 
sought.  Therefore these issues are not before the Board for 
appellate consideration.  The RO has indicated that the right 
ear hearing and the residuals of an injury to the hips and 
pelvis have been incorporated with the claims for an 
increased rating for left ear hearing loss and arthritis of 
the hips.

The Board finds that the evidence raises the issue of service 
connection for disc disease involving the thoracolumbar 
spine.  This issue is referred to the RO for appropriate 
action.  

The issues of service connection for a nasal deformity and 
hypertension are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Arthritis of the left elbow is related to service.

2.  Conjunctivitis is not objectively demonstrated on current 
clinical examination.

3.  Low back strain is manifested by no more than moderate 
limitation of motion with forward flexion to 70 degrees, 
extension to 10 degrees, and side bending to 20 degrees 
complaints of continuing pain, fatigue, and activity 
restrictions, and without evidence of muscle spasm, listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending, 
abnormal mobility on forced motion, or any other definitive 
neurological component or deficit.

4.  Arthritis of the left hip is manifested by intermittent 
and mild complaints with flexion to 110 degrees and extension 
to approximately 20 degrees.  

5.  Arthritis of the right hip is manifested by intermittent 
and mild complaints with flexion to 110 degrees and extension 
to approximately 20 degrees.  

6.  Right shoulder disability, the major extremity, results 
in the equivalent of limitation of motion of the right arm to 
the shoulder level.  .

7.  Degenerative arthritis of the thoracic spine is 
manifested subjective complaints, slight limitation of motion 
with thoracolumbar forward flexion to 70 degrees, extension 
to 10 degrees, and side bending to 20 degrees.

8.  Residuals of a fracture of the left distal radius, the 
minor extremity, are manifested by minimal degenerative 
changes without evidence of any functional impairment; the 
left wrist is essentially asymptomatic.

9.  Residuals of a fracture of the right distal humerus, the 
major extremity, are manifested by flexion between 115 - 120 
degrees without discomfort with some indications of 
degenerative changes on X-ray.

10.  Right supraorbital laceration residuals are manifested 
by a well-healed 2.5-centimeter oblique scar without evidence 
of pain, tenderness to palpation, disfigurement, ulceration 
or limitation of function of the body part affected.

11.  The veteran's bilateral hearing loss is currently 
manifested by Level I hearing in the right ear and Level I 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  Conjunctivitis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  Degenerative arthritis of the left elbow was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

3.  The criteria for an initial rating in excess of 20 
percent for low back strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5010-
5295 (2002) (2003).

4.  The criteria for an initial rating in excess of 10 
percent for arthritis of the left hip have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5010-5253 (2003).

5.  The criteria for an initial rating in excess of 10 
percent for arthritis of the right hip have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5010-5253 (2003).

6.  The criteria for an initial rating of 20 percent for 
right shoulder disability, the major extremity, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5010-5201 (2003).

7.  The criteria for an initial rating in excess of zero 
percent for degenerative changes of the thoracic spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Codes 5003, 5291 (2003).

8.  The criteria for an initial rating in excess of zero 
percent for left distal radius undisplaced fracture 
residuals, the minor extremity, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5215 (2003).

9.  The criteria for an initial rating in excess of zero 
percent for right distal humerus fracture residuals have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5207, 5208, 5209 (2003).

10.  The criteria for an initial rating in excess of zero 
percent for right supraorbital laceration residuals have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 780, 7804, 7805 (2002) (2003).

11.  The criteria for an initial rating in excess of zero 
percent for bilateral hearing loss have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9) finding that that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In this instance, the appellant has been furnished the 
pertinent laws and regulations governing the claim, and what 
evidence the VA has in its possession in support of the 
claims in the July 1996 statement of the case, and the March 
1997 and December 2003 supplemental statements of the case.  
In a letter dated in April 2002, the veteran was informed of 
the VCAA, what the evidence must show in order to establish 
his claims, what evidence the VA would obtain for him, and 
what evidence he could submit in support of the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant has also been afforded opportunities to submit 
information and evidence, and the record discloses that VA 
has met its duty to assist the veteran also in obtaining 
evidence necessary to substantiate his claims.  The RO has 
made extensive efforts to develop the record, to include VA 
examinations and referrals for clarification of the evidence.  
The case was remanded for further development in June 1998.  
It is found that there is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  Also, VA did not specifically inform 
the veteran to provide any evidence in her possession that 
pertains to the claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, the 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  As such, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran, at 
least as to the issue of an increased rating for a 
gynecological disorder, and adjudication of this appeal as to 
that issue poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection 

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.306 
(2003).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury. However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Service Connection for Conjunctivitis

The service medical records show that the veteran treated in 
July 1979 for eye complaints diagnosed as conjunctivitis.  He 
was seen again in June 1984 with complaints of itchy burning 
eye of two to three days' duration.  An assessment of viral 
conjunctivitis was rendered.  Upon examination in January 
1995 for retirement from service, there was reference to a 
"growth" on the right eye, but no conjunctival symptoms 
were reported.  The veteran was afforded a VA eye examination 
in September 1995.  Conjunctivitis was not reported as a 
finding.  The ensuing clinical record through January 2003 
does not reflect treatment for conjunctivitis.  

The evidence shows that while the appellant did indeed 
receive treatment for conjunctivitis in service, the post 
service record does not reflect that there is current 
evidence of treatment, pathology or a diagnosis of any 
disorder of this nature affecting the eyes.  In the absence 
of evidence of the claimed disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Consequently, service connection for conjunctivitis must thus 
be denied.  The evidence is not equipoise and the application 
of benefit of the doubt provisions on the veteran's behalf is 
not warranted.  see 38 C.F.R. § 3.102 (2003).

Service Connection for a Left Elbow Disability.

The service medical records reflect no complaint or injury 
for left elbow.   The records show that the veteran was 
struck by a ropes in November 1982 and sustained injuries to 
several joints.  He had a fracture of the right humerus which 
was casted.  No reference was made to the left elbow.  The 
retirement examination clinically evaluated the elbows as 
normal.  Following service he was treated intermittently at a 
VA outpatient clinic for various disorder.  He had no 
complaints relative to the left elbow.  Upon post service VA 
examination in September 1995, the veteran referred to right 
elbow discomfort, but no complaints referable to the left 
elbow were recorded.  On VA examination in February 1999, the 
veteran reported no complaints relative to his left elbow.  
He was reported to have full range of motion of the left 
elbow without evidence of pain or instability.  Radiological 
study of the left elbow was normal.  

The veteran underwent VA examination in November 2002.  At 
that time the veteran stated that he injured his elbow in 
1982 when a mooring line snapped and hit him.  His left elbow 
was placed in a sling.  He also injured his pelvis and hips 
at that time.  X-rays showed minimal degenerative changes.  
The diagnosis was degenerative joint disease of the elbows 
status post contusion.

Analysis

Service connection is in effect for degenerative arthritis of 
the thoracic spine.  Degenerative arthritis is a systemic 
disease process.  There is no evidence of any post service 
trauma to the left elbow.  The recent VA examination 
confirmed the presence of arthritis of the left elbow.  
Accordingly service connection for degenerative arthritis of 
the left elbow is warranted.  Diagnostic Code 5003.    

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation is at issue, separate 
evaluations can be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his psychiatric illness.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria 
previously set forth.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003).  

If the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2003).

Low Back Disorder

Service connection for low back strain was granted by rating 
action dated in October 1995 and a 20 percent disability 
evaluation was assigned under Diagnostic Code 5295 of the VA 
rating schedule.  

On VA spine examination in September 1995, the veteran 
related that he had had minor low back pain for the past two 
to three years.  He denied radiating pain into the lower 
extremities and any associated neurological complaints.  The 
appellant stated that the pain was worse with increased 
activity. 

Upon examination, no gross postural abnormalities were 
observed.  Forward flexion was to 80 degrees, backward 
extension to 5 degrees, right and left lateral flexion to 10 
degrees, and right and left rotation to 15 degrees.  There 
was no objective evidence of pain on the motion.  X-rays were 
reported to be within normal limits.  A diagnosis of chronic 
low back strain was rendered. 

On VA examination in February 1999, the veteran's primary 
complaint was of daily chronic low back pain.  He related 
that he took Motrin or Tylenol at least three times a day for 
back pain.  It was reported that his job involved stocking 
shelves, in addition to performing as and office manager and 
engaging in other office tasks which required lifting fairly 
heavy loads and bending, which caused some pain and 
disability in his back and shoulder.  It was reported that he 
had at least one episode a year where he had severe back pain 
with radiculopathy down the left leg into the foot, which 
last approximately three weeks, resulting in his being laid 
up and unable to work.

On physical examination of the lumbar spine, the veteran had 
approximately 80 degrees of forward flexion and 5 degrees of 
backward extension.  There was no significant pain at the 
extremes of motion at that time.  He had 10 degrees of 
lateral bending to either side, with no significant pain at 
the extremes.  There was 5/5 strength in the lower 
extremities.  Patellar reflexes were 2+ and Achilles reflex 
was 1+, bilaterally.  There were no subjective sensory 
deficits except for some mild subjective numbness over the 
lateral calf of the left lower extremity.  The Babinskis were 
downgoing, bilaterally.  There was no evidence of ankle 
clonus on examination.  No tenderness over the lumbar spine 
was elicited.  Lumbar spine X-rays revealed some mild 
degenerative changes at L5-S1 and L4-5, but showed no 
abnormality otherwise.  

Following examination, the examiner commented that the 
veteran was not severely limited from the standpoint of his 
back pain, as this was a chronic low-level problem.  

The veteran most recently underwent VA low back examination 
in November 2002.  He related that his back was his biggest 
problem, for which he took anti-inflammatories.  He said that 
it bothered him on a daily basis and that if he sat in a 
position for any extended period, he had difficulty standing 
up.  The appellant stated that he worked as a mechanic out of 
the military, but had retired recently partly due to his 
back.  He related that that his condition had gotten worse 
over the past few years.  He denied radicular type symptoms 
and bowel and bladder dysfunction.  Examination revealed come 
diffuse mild tenderness in the lower back.  No spasm was 
noted.  Forward flexion could be achieved to approximately 70 
degrees, extension to 10 degrees, and side bending to 20 
degrees, all of which caused mild discomfort.  The veteran 
had 5/5 muscle strength in both lower extremities.  He could 
stand on his toes and walk on his heels.  No clonus was 
noted.  Deep tendon reflexes were equal, bilaterally.  
Multiple views of the spine revealed a significant number of 
anterior osteophytes in the lower lumbar area.  The diagnosis 
was lumbosacral strain with degenerative disc disease, 
moderate to moderately severe in intensity.

VA outpatient clinic records dated between 1996 and 2003 
reflect that the veteran seeks treatment for low back 
complaints, to include sciatica and was prescribed medication 
and a Tens unit.

Analysis

The veteran's service-connected low back disability has 
historically has been rated under the provisions of § 4.71a, 
Diagnostic Code 5295, which provides for the evaluation of 
lumbosacral strain.  Diagnostic Code 5295 provides that a 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.

Alternatively, the appellant may also be rated on the basis 
of limitation of motion of the lumbar spine.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, moderate limitation of motion 
of the lumbar segment of the spine warrants a 20 percent 
evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  Id.

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA.

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a). The new 
regulations provide the following rating criteria: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less. A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. The current 10 percent 
evaluation contemplates forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

The Board observes in this instance that the veteran's 
service-connected low back disorder has primarily been 
characterized by complaints of continuing pain with evidence 
of some activity restrictions.  Radiological studies have 
revealed some degenerative changes, but no definitive disc 
disease process or radicular symptomatology has been 
identified.  The veteran displays some limitation of motion, 
and some tenderness of the lumbosacral spine was elicited on 
most recent VA examination.  He reports at least one yearly 
prolonged flare-up of back pain, has been prescribed 
medication and receives medical follow-up in this regard.

The evidence reflects, however, that despite complaints of 
pain, range of motion of the back not significantly limited, 
as the appellant retains at least 70 degrees of flexion out 
of full flexion of 90 degrees.  The evidence does not show 
muscle spasm, listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, or marked limitation of 
forward bending in a standing position or ankylosis.  There 
is no also evidence of abnormal mobility on forced motion.  
Based on this evidence the Board finds that the criteria for 
a rating in excess of 20 percent under the old and new rating 
criteria have not been met.  

The Board has also carefully considered the evidence relating 
to the service-connected back disability in conjunction with 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, to 
include any functional impairment which may be attributed 
thereto with respect to the holding in DeLuca v. Brown, 8 
Vet.App. 202, 205-7 (1995).  It is found, however, in view of 
the ranges of motion of the lumbosacral spine, that the 20 
percent disability evaluation currently assigned adequately 
contemplates any and all disability associated with the 
lumbar spine, to include pain resulting from functional loss.  
Therefore, a rating in excess of 20 percent for the low back 
disability is denied.  The 20 percent rating is the highest 
rating warranted during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119, 126 (2001). T he evidence is not 
equipoise and the application of benefit of the doubt 
provisions on the veteran's behalf is not warranted.   38 
C.F.R. § 3.102 (2003).

Hips

Service connection for osteoarthritis of the left hip and 
osteoarthritis of the right hip was granted by rating action 
dated in October 1995 and a zero percent disability 
evaluation was assigned for each hip under 38 C.F.R. 
Diagnostic Codes 5003-5255 from August 1, 1995..  During the 
pendency of the appeal, the noncompensable evaluations for 
the service-connected right and left hip disabilities were 
increased to 10 percent from August 1, 1995, by rating action 
dated in December 2003.

Radiological study of both hips on VA examination in 
September 1995 showed minimal osteoarthritic changes in both 
hip joints.  

On VA examination in February 1999, the appellant was 
reported to have stated that he had no residual symptoms 
relating to pelvis and hip injuries sustained in service.  He 
had full range of motion of the hips and pelvis with no 
evidence of any pain or instability on internal or external 
rotation.  An X-ray of the pelvis was interpreted as showing 
that the hips were well seated in the acetabulum.  There was 
no evidence of any significant degenerative changes at that 
time.  

The veteran's hips and pelvis were evaluated on VA 
examination in November 2002.  At that time the veteran 
reported that while serving on board the USS New Jersey in 
1982, a mooring line snapped  resulting in injuries to the 
pelvis and hips.  His pelvis and hips have bothered him 
intermittently and mildly.  The appellant related that he 
took anti-inflammatories, which relieved some discomfort in 
his hips and pelvis.  He was unemployed.  Upon examination, 
flexion was to 110 degrees and extension was to approximately 
20 degrees.  Internal and external rotation was to 15 
degrees.  An X-ray of the hips and pelvis revealed some 
minimal degenerative changes.  The diagnosis was bilateral 
hip degenerative joint disease.  The examiner commented that 
his back was his primary problem.  He appeared to be 
functioning rather well from his joint standpoint, though all 
of which caused mild discomfort.  He did not have 
fatigability involving the hips.   

VA outpatient clinic records dated between 1996 and 2003 
reflect that the veteran was treated for various complaints.

Analysis

The veteran's service-connected disorder of the hips is 
evaluated under the Diagnostic Code 5010 for traumatic 
arthritis.  Traumatic arthritis is rated as degenerative 
arthritis under the rating schedule. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis (hypertrophic or osteoarthritis), 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved. 

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2001). The veteran's 
disability is already evaluated as 10 percent disabling and 
therefore, the veteran could not receive an increased 
evaluation under this provision.

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation; 
limitation to 30 degrees warrants a 20 percent evaluation; 
limitation to 20 degrees warrants a 30 percent evaluation; 
and limitation to 10 degrees warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2001).

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2001).  
Limitation of abduction of, motion lost beyond 10 degrees 
warrants a 20 percent evaluation. Id.

Normal hip flexion is from zero to 125 degrees.  Normal hip 
abduction is from zero to 45 degrees. 38 C.F.R. § 4.71, Plate 
II (2003).

In this regard when evaluated by the VA in February 1999, the 
appellant had no complaints relative to his hips and there 
was no impairment in the range of motion.  During the recent 
VA examination there was some limitation of motion of the 
hips with 110 degrees flexion and extension was to 
approximately 20 degrees.  However, said findings do not 
satisfy the criteria for a rating in excess of 10 percent.  

The Board has also carefully considered the evidence relating 
to the service-connected back disability in conjunction with 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, to 
include any functional impairment which may be attributed to 
pain with respect to the holding in DeLuca v. Brown, 8 
Vet.App. 202, 205-7 (1995).  However, during the recent VA 
examination the veteran stated that his hips bothered him 
only intermittently and only mildy.  Also, there was no 
fatigability.  Accordingly the Board finds that any 
functional impairment caused by pain is included in the 
current ratings.  Thus a rating in excess of 10 percent for 
the arthritis involving each hip is not warranted.  The 10 
percent ratings in effect for each hip is the highest rating 
warranted throughout the appeal period.  The 20 percent 
rating is the highest rating warranted during the appeal 
period and stage rating are not applicable.  Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  The evidence is not 
equipoise and the application of benefit of the doubt 
provisions on the veteran's behalf is not warranted.   38 
C.F.R. § 3.102 (2003).

Right Shoulder Disability

Service connection for tendonitis with minimal osteoarthritic 
changes of the right shoulder (Major) was granted by rating 
action dated in October 1995 from August 1, 1995, and a 10 
percent disability evaluation was assigned under Diagnostic 
Codes 5010-5203.

The veteran underwent a special VA joints examination in 
September 1995.  He complained of right shoulder pain, 
primarily with lifting and overhead activities.  It was noted 
that he had received a corticosteroid injection which had 
helped his symptoms.  

Physical examination disclosed no evidence of right shoulder 
swelling, deformity or instability.  Range of motion of the 
shoulder showed flexion to 80 degrees, extension to 35 
degrees, external rotation to 30 degrees, internal rotation 
to 30 degrees and abduction to 80 degrees.  An X-ray of the 
right shoulder was interpreted as showing minimal 
osteoarthritic changes in the right acromioclavicular joint 
with no other significant bone abnormality noted.  A 
diagnosis of tendonitis, right shoulder, status post multiple 
trauma with minor complaints was rendered.  

On examination of the joints in February 1999, the veteran 
related that shoulder pain was constant, especially with 
lifting and overhead activities.  He said that he was unable 
to roll over onto the shoulder in bed.  Upon physical 
examination of the right shoulder, there was approximately 
120 degrees of forward flexion and abduction.  Passive motion 
was limited to the same degree.  There was only about 20 
degrees of external rotation and about 90 degrees of internal 
rotation.  There was some weakness with testing of the 
supraspinatus muscle.  The lift off test was negative.  The 
appellant was determined to have some bicipital tendonitis.  
Radiological study of the right shoulder appeared to show 
some elevation of the humeral head with respect to the 
glenoid, possibly indicating a rotator cuff tear.  The 
acromioclavicular joint appeared to be mildly narrowed, which 
the examiner felt indicated some mild arthritis.  The 
diagnoses included right shoulder pain with weakness of the 
rotator cuff musculature probably relate to either 
impingement syndrome or possibly a rotator cuff tear.  
Following examination, it was opined that the veteran's 
shoulder pain did significantly limit his activities at work, 
making him unable to perform any overhead tasks.

A VA examination of the right shoulder was conducted in 
November 2002.  At that time he stated that he continued to 
have problems sleeping on the shoulder, as well as when he 
elevated it above the level of the chest.  He said that this 
did limit some of the things he did on a daily basis, 
especially overhead activities.  The appellant stated that he 
took anti-inflammatories for his symptoms.  Objective 
findings included forward elevation to approximately 120 
degrees and abduction to 100 degrees, which caused active 
discomfort.  Passively, it was reported that the shoulder 
could be brought to approximately 135 degrees both on forward 
flexion and abduction.  Internal rotation was to 90 degrees.  
External rotation was to 45 degrees.  Rotator cuff muscles 
were intact to isolation testing.  X-rays of the right 
shoulder showed minimal degenerative changes.  The 
impressions included right shoulder impingement/rotator cuff 
tendonopathy.

VA outpatient clinic records dated between 1996 and 2003 
reflect that the veteran was treated for various complaints.

Analysis

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation requires that arm motion be 
limited to midway between the side and shoulder level.  A 40 
percent evaluation requires that arm motion be limited to 25 
degrees from the side.38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.  The disability may also be rated on the basis 
of impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

A 20 percent evaluation is warranted for malunion of the 
humerus of the major extremity with moderate deformity.  A 30 
percent evaluation requires marked deformity.  A 20 percent 
evaluation is warranted for infrequent episodes of 
dislocation of the scapulohumeral joint of the major upper 
extremity with guarding of movement only at the shoulder 
level.  A 30 percent evaluation requires frequent episodes of 
dislocation and guarding of all arm movements.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202. 

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees. See 38 C.F.R. § 
4.71, Plate I (2002).

The Board acknowledges the veteran's various complaints of 
right shoulder pain, as well as his reported functional 
limitations to include lifting overhead and other activity 
restrictions.  X-ray of the right shoulder has shown some 
narrowing of the acromioclavicular joint which is felt to be 
indicative of arthritis, and elevation of the humeral head 
with respect to the glenoid, possibly indicating a rotator 
cuff tear.  Some weakness of the supraspinatus muscle has 
been noted, and some bicipital tendonitis is clinically 
indicated.  

The Board observes, however, that the clinical evidence in 
this regard reflects that the service-connected report 
shoulder disability has not bee reported to be marked by any 
ankylosis, episodes of dislocation, nonunion of the clavicle 
or scapula, loose movement or impairment of any contiguous 
joint for which a 20 percent evaluation might be warranted 
under any applicable schedular criteria.  As well, the right 
shoulder limitation of motion which has been demonstrated 
does not provide a basis for a rating in excess of the 
current 10 percent evaluation.  

The clinical record does reflects, however, that the evidence 
does indicate loss of significant functional ability.  As 
noted on VA examinations, the evidence documents a 
chronically symptomatic condition of the right shoulder.  On 
VA examination in February 1999, the examiner commented that 
shoulder pain significantly limited the appellant's work and 
recreational activities and there was weakness in the rotator 
cuff musculature.  The Board has thus considered 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and has reviewed the right shoulder 
disability in light of functional impairment which may be 
attributed to the right shoulder pain with respect to the 
holding in DeLuca v. Brown, 8 Vet.App. 202, 205-7 (1995).  It 
is concluded, based on the evidence above, that the 
appellant's right shoulder pain results in the equivalent of 
limitation of motion of the major arm to the shoulder level.  
Thus a 20 percent rating is warranted under Diagnostic Code 
5201.  

However, this same evidence does not support a higher rating.  
There is no evidence of malunion or non-union of the scapula 
or impairment to the humerus.  There is no history of 
recurrent disclocations.  Additionally in or to warrant a 
higher rating based on functional impairment arm motion must 
be limited to midway between the side and shoulder level.  
Most recently, right should elevation and abduction was above 
shoulder level.  Accordingly the Board finds that the 
criteria for a rating in excess of 20 percent have not been 
met.

The 20 percent disability evaluation is warranted for right 
shoulder disability throughout the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Thoracic Spine 

Service connection for osteoarthritic changes of the thoracic 
spine was granted by rating action dated in October 1995 and 
a zero percent disability evaluation was assigned from August 
1, 1995 under Diagnostic Codes 5003-5291 of the VA rating 
schedule.

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA.

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a). The new 
regulations provide the following rating criteria: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.   A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation 
contemplates forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.

On VA spine examination in September 1995, the veteran 
related that he had had minor low back pain for the past two 
to three years.  He denied radiating pain into the lower 
extremities and any associated neurological complaints.  The 
appellant stated that the pain was worse with increased 
activity. 

Upon examination, no gross postural abnormalities were 
observed.  Forward flexion was to 80 degrees, backward 
extension to 5 degrees, right and left lateral flexion to 10 
degrees, and right and left rotation to 15 degrees.  There 
was no objective evidence of pain on the motion.  X-rays of 
the thoracic spine were not conducted at that time.

On VA examination in February 1999, the veteran's primary 
complaint was of daily chronic low back pain.  He related 
that he took Motrin or Tylenol at least three times a day for 
back pain.  It was reported that his job involved stocking 
shelves, lifting and bending which resulted in some back pain 
and disability.  Range of motion of the lumbocacral spine 
showed 80 degrees of forward flexion and 5 degrees of 
backward extension.  There was no significant pain at the 
extremes of motion at that time.  He had 10 degrees of 
lateral bending to either side, with no significant pain at 
the extremes.  X-ray of the dorsal spine in February 1999 
showed some osteophyte formation and some marginal 
syndesmosis along the length of the thoracic spine, possibly 
consistent with disc syndrome.  

The veteran most recently underwent VA low back examination 
in November 2002.  He related that his back was his biggest 
complaint for which he took anti-inflammatories.  He said 
that it bothered him on a daily basis and that if he sat in a 
position for any extended period, he had difficulty standing 
up.  He related that that his condition had gotten worse over 
the past few years.  He denied radicular type symptoms and 
bowel and bladder dysfunction.  There was mild tenderness in 
the lower back.  No spasm was noted.  Forward flexion could 
be achieved to approximately 70 degrees, extension to 10 
degrees, and side bending to 20 degrees, all of which caused 
mild discomfort.  Multiple views of the spine revealed a 
anterior osteophytes in the thoracic spine. 

VA outpatient clinic records dated between 1996 and 2003 
reflect that the veteran was treated for various complaints.

Analysis

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a noncompensable evaluation.  A 10 
percent evaluation requires either moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  

The veteran's service-connected thoracic spine disorder is 
manifested by some degenerative changes.  However, his 
complaints of pain are confined to the low back area.  
Additionally range of motion of the thoracolumbar spine was 
not significantly limited with forward flexion to 
approximately 70 degrees, extension to 10 degrees, and side 
bending to 20 degrees.  These findings do not satisfy the 
criteria for moderate limitation of motion.  No muscle spasm 
has been elicited upon examinations and there is no evidence 
of any associated objective neurological pathology.  

The Board has considered the degree of functional impairment 
caused by the any pain. as set forth in the Deluca case.  
However, there was only mild discomfort reported on range of 
motion testing.  Additionally, as previously indicated, the 
pain was confined primarily to the low back.  

Accordingly, a rating in excess of 0 percent is not 
warranted.  The current noncompensable rating is the highest 
rating warranted during the appeal period and staged ratings 
are not for application.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The evidence is not equipoise and the 
application of benefit of the doubt provisions on the 
veteran's behalf is not warranted.  see 38 C.F.R. § 3.102 
(2003).

Residuals of a Fracture of the Left Radius, the Minor 
Extremity

Service connection for undisplaced fracture of the distal end 
of the left radius was granted by rating action dated in 
October 1995 and a zero percent disability evaluation was 
assigned from August 1, 1995, under Diagnostic Codes 5215 of 
the VA rating schedule.

On VA joints examination in September 1995, the appellant 
referred to an old left wrist fracture, but indicated this 
did not cause him any complaints or problems.  There was no 
significant bone or joint abnormality of the left wrist on X-
ray.  

On VA joints examination in February 1999, it was reported 
that he had no complaints or problems with respect to left 
wrist fracture residuals.  On examination, the examiner 
stated that there was full range of motion of the left wrist 
and that there was no evidence of pain or instability.  An X-
ray of the left wrist was interpreted as showing no residual 
abnormality.  

On VA examination in November 2002, the veteran was reported 
to have stated that he had had essentially no problems with 
his left wrist since a cast was removed in service.  He 
related that the left wrist functioned normally for him.  
Examination disclosed flexion to approximately 80 degrees and 
extension to approximately 70 degrees.  There was no 
discomfort of the left wrist with range of motion.  

An X-ray of the left wrist showed minimal degenerative 
changes.  A diagnosis of history of trauma, left wrist, 
without residuals, was rendered.

Analysis

When dorsiflexion of the wrist is limited to less than 15 
degrees or when palmar flexion is limited in line with the 
forearm, a maximum 10 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2003).

If there is favorable ankylosis between 20 degrees and 30 
degrees of dorsiflexion of the wrist of the major extremity, 
a 30 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2003).

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees.  Full wrist palmar flexion is zero degrees to 80 
degrees. Full wrist ulnar deviation is zero degrees to 45 
degrees. Full wrist radial deviation is zero degrees to 20 
degrees. 38 C.F.R. 4.71, Plate I (2001).

The Board observes in this instance that although minimal 
degenerative changes of the left wrist were identified on 
most recent VA examination, there is no objectively 
manifested pathology to support more than a noncompensable 
rating in this regard.  No signs of limitation of motion, 
ankylosis, painful motion, weakness or functional limitation 
have been exhibited on any VA examination to date.  The 
clinical evidence does not show that he has sought any 
treatment in this regard.  As well, the record reflects that 
the appellant has indicated on examination that the left 
wrist functions normally and that he does not experience any 
problems or limitations in this respect.  The Board thus 
finds that the service-connected left wrist is essentially 
asymptomatic, and an evaluation in excess of zero percent for 
the left wrist is not warranted under any applicable rating 
criteria.  DeLuca v Brown, 8 Vet. App. 202 (1995).  The zero 
percent rating is the highest rating warranted during the 
appeal period and staged rating are not for application.  
Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102.

Residuals of a Fracture of the Right Humerus, the Major 
Extremity 

Service connection for fracture of the distal right humerus 
with early degenerative joint disease, right elbow, was 
granted by rating action dated in October 1995 and a zero 
percent disability evaluation was assigned under Diagnostic 
Codes 5010-5209 from August 1, 1995.

On VA joints examination in September 1995, the veteran 
related that he sustained multiple trauma to his right 
forearm in service, and had occasional discomfort at the 
right elbow, but denied any disability as far as his daily 
functioning was concerned.  An X-ray of the right humerus 
showed no significant bone abnormality.  Views of the right 
forearm revealed no significant bone abnormality in the right 
radius or ulna.  

On VA examination in February 1999, the veteran reported 
multiple traumas to his right forearm.  The veteran reported 
occasional discomfort of the right elbow but no discomfort at 
the time of the examination and no disabilities as far as the 
right elbow and forearm went.  The veteran had full range of 
motion of the elbows without evidence of pain or instability.  
Radiological study of the right elbow was normal.  The 
diagnoses included history of multiple trauma with injury to 
the right elbow and forearm.  

On VA examination in November 2002, there was full extension 
of the elbows past zero degrees.  Flexion was to 
approximately 115 to 120 degrees.  The examiner stated that 
the veteran had full supination and pronation.  There was no 
discomfort in the elbows with range of motion.  An X-ray of 
the elbows revealed minimal degenerative changes.  The 
impressions included degenerative joint disease, right elbow.  
The examiner indicated that the veteran appeared to be 
functioning fairly well form his joint standpoint all of 
which caused some mild discomfort.

Analysis

A noncompensable evaluation is warranted when flexion of the 
forearm of the major upper extremity is limited to 110 
degrees or more.  A 10 percent evaluation requires that 
flexion be limited to 100 degrees.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5207.

A 20 percent evaluation is warranted when flexion of the 
forearm of either upper extremity is limited to 100 degrees 
and extension of the forearm of the same upper extremity is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5208

Under Diagnostic Code 5209, a 20 percent rating is warranted 
where there is other impairment of the elbow such as joint 
fracture with marked cubitus varus or cubitus valgus 
deformity with ununited fracture of the head of the radius in 
either the minor or major forearm.  A 50 percent evaluation 
is warranted where there is other impairment of flail joint 
of a minor elbow.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5209.

Full elbow flexion is from 0 degrees through 145 degrees, 
full forearm pronation is from 0 degrees through 80 degrees 
and full supination is from 0 through 85 degrees. 38 C.F.R. 
§ 4.71, Plate I (2003).

The clinical findings with respect to the right elbow include 
minimal degenerative changes and slightly reduced range of 
motion with flexion from 115 - 120 degrees.  However, there 
was no discomfort in the elbow with range of motion testing.  
The Board thus finds that there is no objectively manifested 
pathology of the right elbow which supports more than a 
noncompensable rating.  No current clinical evidence of 
painful motion, or weakness.  The Board thus finds that the 
requirements for a rating in excess of zero percent for the 
service-connected residuals of the fracture of the right 
distal humerus right are not under any applicable rating 
criteria.  A higher rating must therefore be denied.  The 
Board has considered the degree of functional impairment 
caused by the pain as set forth in the Deluca case.  However, 
there was no discomfort reported on range of motion testing.  
The zero percent rating is the highest rating warranted 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  The evidence is not equipoise as to warrant 
the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.

Right Supraorbital Laceration

Service connection for right supraorbital laceration was 
granted by rating action dated in October 1995 and a zero 
percent disability evaluation was assigned under Diagnostic 
Code 7800 from August 1, 1995.

On VA special neurological examination in September 1995, the 
veteran provided history to the effect that in 1982, a 
mooring line parted as his ship was leaving dock and he was 
struck in the lower trunk, thrown in the air, and sustained a 
right supraorbital laceration.  On examination, the scar over 
the right eye ear was observed to have healed well.  The 
cranial nerves were unremarkable, and there were no abnormal 
bulbar or cerebellar sign.  Motor, sensory and reflex 
examinations were all within normal limits.  A pertinent 
diagnosis of right supraorbital laceration with no long term 
sequelae was rendered.  

The veteran underwent a VA scar examination in February 1999.  
It was reported that he had no orbital damage and was not 
currently having problems with the area.  Upon physical 
examination, there was a 2.5 centimeter oblique scar at the 
right lateral supraorbital area.  No tenderness was elicited.  
The scar was not adherent, texture was normal and no tissue 
loss was noted.  There was no ulceration or breakdown of the 
skin.  No elevation or depression of the scar was observed.  
There was no inflammation, edema or keloid formation of the 
scar.  The color or the scar was normal and it was observed 
to not be disfiguring.

On VA examination in November 2002, it was reported that the 
right orbital scar was nontender, not very visible, and that 
it did not bother him much.

Analysis

The RO has assigned a noncompensable rating for right 
superorbital laceration under Diagnostic Code 7800 in 
accordance with the criteria set forth in the VA's Schedule 
for Rating Disabilities, 38 C.F.R.§ 4.118, Part 4. Diagnostic 
Code 7800.

Diagnostic Code 7800 governs disability ratings for 
disfiguring scars on the head, face, or neck. Under 
Diagnostic Code 7800 disfiguring scar of the head, face, or 
neck warrants a noncompensable evaluation if the 
disfigurement is slight and a 10 percent evaluation if the 
disfigurement is moderate. A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805.

The rating criteria for the skin was revised and published on 
August 30, 2002. See 67 Fed. Reg. 49590-49599 (July 31, 
2002)(to be codified as amended at 38 C.F.R. §§ § 4.118 
Schedule of ratings-skin 

The veteran may be rated under the criteria revised as of 
August 30, 2002 for rating the skin, under Diagnostic Code 
7800 for disfigurement of the head, face, or neck. An 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted. Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted.  One characteristic of disfigurement a 10 percent 
evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.


Under Diagnostic Code 7803 for scars, superficial, and 
unstable a 10 percent evaluation is warranted. Under note of 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Under note 
(2) the definition of a superficial scar is one not 
associated with underlying soft tissue damage.

Under Diagnostic Code 7804 for scars, superficial, and 
painful on examination a 10 percent evaluation is warranted.  
Under note (2): A 10-percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.

The veteran may also be rated under Diagnostic Code 7805 for 
scars; other rated on limitation of function of affected 
part.

The record reflects that when the appellant was examined by 
the VA for compensation and pension purposes in 1995, 1999 
and 2002, the service-connected right supraorbital scar was 
found to be well-healed and nontender upon palpation.  It was 
reported that there was no ulceration or skin breakdown, 
inflammation, keloid condition or swelling.  The scar was not 
observed to be adherent, depressed or disfiguring.

It was not shown to result in any limitation of function of 
the body part affected.  The veteran was reported to have 
stated that the scar did not bother him very much.  No 
neurological residuals referable to the right supraorbital 
right scar was noted on VA examination in 1995.  Additionally 
the VA examinations showed that the scar was 2.5 cm in length 
barely visible, and not disfiguring.  

As such, the Board finds that there is no clinical basis to 
support an assignment of more than a zero rating in this 
regard.  The zero percent rating is the highest rating 
warranted during the appeal period.  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  The evidence is not equipoise as 
to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102.


Left Ear hearing Loss

Service connection for hearing loss of the left ear was 
granted by rating action dated in October 1995 and a zero 
percent disability evaluation was assigned under Diagnostic 
Code 6100, from August 1, 1995.

The veteran underwent VA audiological examination in 
September 1995 and reported decreased hearing for the past 30 
years.  He stated that he had obtained a hearing aid in the 
military but that it 'broke.'  Audiometric evaluation 
revealed pure tone thresholds of 15, 20,65, 85 decibels at 
1000, 2000, 3000, 4000 Hertz in the left ear with an average 
pure tone threshold loss of 46 decibels.  The pure tone 
thresholds and in the right ear at the same frequencies were 
15, 15, 20, and 35 decibels with an average pure tone 
threshold loss of 21 decibels.  Speech discrimination score 
was 96 percent correct bilaterally.  A diagnosis moderately 
severe to profound high frequency sensorineural hearing loss 
in the left ear was rendered.

At VA audiological examination was conducted in February 
1999.  On audiometric evaluation, the veteran complained of 
difficulty hearing when someone was speaking from behind him.  
He said that he had to turn up his television and radio up 
very loud.  

Audiometric evaluation revealed pure tone thresholds of 20, 
25, 70, and 90 decibels at 1000, 2000, 3000, 4000 Hertz in 
the left ear with an average pure tone threshold loss of 51 
decibels.  The pure tone thresholds and in the right ear at 
the same frequencies were 15, 15, 15, and 35 decibels with an 
average pure tone threshold loss of 20 decibels.  Speech 
discrimination score was 100 percent correct bilaterally.  It 
was found that he had moderate sensorineural hearing loss in 
the left ear.  It was felt that medical treatment was not 
indicated. 

The veteran most recently underwent a VA audiology 
examination in November 2002.  Audiometric evaluation 
revealed pure tone thresholds of 20, 30, 70, and 95 decibels 
at 1000, 2000, 3000, 4000 Hertz in the left ear with an 
average pure tone threshold loss of 54 decibels.  The pure 
tone thresholds and in the right ear at the same frequencies 
were 15, 15, 20, and 40 decibels with an average pure tone 
threshold loss of 23 decibels.  Speech discrimination score 
was 96 percent correct bilaterally.  The diagnoses were mild 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear.  

Analysis

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent. This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz. To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. § 4.85 
(2003).

The Board notes, however, that during the course of this 
appeal, the criteria for evaluating diseases of the ear and 
other sense organs, to include disability from hearing loss, 
were changed, effective June 10, 1999.  64 Fed.Reg. 25202-
25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended regulations provide that when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) are all 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  When the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. §§ 4.85, 4.86 (effective 
June 10, 1999).  The revised criteria is not applicable to 
the current claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Prinicpi, 3 Vet. App. 345 (1992).

The average pure tone thresholds and the speech 
discrimination scores as shown on the three VA audiological 
evaluations between 1995 and 2002 equate to level I hearing 
loss bilaterally.  Accordingly, a compensable rating is not 
warranted.  Diagnostic Code 6100 

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability evaluation for 
bilateral hearing loss.  The 0 percent rating is the highest 
rating warranted for the appeal period.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).


ORDER

Service connection for conjunctivitis is denied.

Service connection for residuals of left elbow injury is 
granted.

An initial rating in excess 20 percent for low back strain is 
denied.

An initial rating in excess of 10 percent for arthritis of 
the left hip is denied.

An initial rating in excess of 10 percent for arthritis of 
the right hip is denied.

An initial rating in excess of zero percent for degenerative 
changes of the thoracic spine is denied.

An initial rating in excess of zero percent for the residuals 
of a fracture of the left distal radius, the minor extremity, 
is denied.

An initial rating in excess of zero percent for the residuals 
of a fracture of the right distal humerus, the major 
extremity, is denied.

An initial rating in excess of zero percent for right 
supraorbital laceration residuals is denied.

An initial rating in excess of zero percent for bilateral 
hearing loss is denied.

An initial rating of 20 percent for right shoulder disability 
is granted subject to controlling regulations governing the 
payment of monetary awards.


REMAND

The veteran asserts that he has hypertension and a nasal 
septum deformity which are of service onset for which service 
connection should be granted.

The service medical records reflect that the veteran's blood 
pressure fluctuated over his long period of service and that 
a number of readings were obtained which showed diastolic 
pressures above 90.  However, upon retirement examination in 
January 1995, a blood pressure reading of 125/78 was noted.  
The post service record continues to reflect vacillating high 
blood pressure.  On VA examination in September 1995, the 
examiner diagnosed a history of borderline high blood 
pressure for the last three years.  When examined by the VA 
in February 1999, a diagnosis of labile arterial hypertension 
was rendered.  On most recent VA examination in November 2002 
for hypertension purposes, the examiner provided any opinion 
to the effect that the veteran did not have a history of 
arterial hypertension and had not had arterial hypertension.  
It was opined that current blood pressure reading were 
probably due to anxiety from the examination.  Subsequent 
outpatient records now show he is being treated for 
hypertension.  

With respect to the claim for service connection for nasal 
septal deformity, the Board notes that the service medical 
records make no reference to any such anomaly.  It is shown, 
however, that on the initial post service VA examination in 
September 1995, a 'C' shaped nasal deformity was observed.  
He denied a history of nasal fracture on VA examination in 
February 1999.  The record reflects that although reference 
was made to a septal deviation on VA examination in November 
2002, the Board observes that the appellant has never had an 
examination which addresses the origins, etiology or onset of 
such.  Therefore, a current VA examination is indicated in 
this regard.    Accordingly, the Board finds that VA 
examinations are warranted.  

Under the circumstances, this case is REMANDED to the RO for 
the following actions:  

1.  The RO is requested to obtain copies 
of any additional treatment records from 
the VA medical facility in Orlando 
pertaining to treatment for hypertension 
and the nasal deformity covering the 
period from October 15. 2003 to the 
present.

2.  The veteran should be afforded a VA 
examination by a cardiovascular 
specialist to determine the nature 
severity, and etiology of the reported 
hypertension.  All tests deemed 
necessary, including serial blood 
pressure readings should be performed.  
The examiner is requested to obtain a 
detailed clinical history.  The claims 
file must be made available to the 
examiner prior to the examination.  

After reviewing the claims folder, to 
include the recent outpatient records, 
and examining the veteran, the examiner 
is requested to render an opinion as to 
whether the veteran currently has 
essential hypertension. If yes, whether 
it is at least as likely as not that the 
essential hypertension relates back to 
service or was manifested within a year 
after the veteran's retirement from 
military service.  A complete rationale 
for the opinions expressed should be 
included in the report. 

3.  The veteran should also be 
scheduled for a VA ear nose and throat 
examination to determine the nature, 
severity, and etiology of his nasal 
septal deformity.  The claims file must 
be made available to the examiner prior 
to the examination.  All indicated 
tests and studies should be 
accomplished.  It is requested that the 
examiner obtain a detailed preservice, 
inservice, and post service clinical 
history, to include any trauma to the 
nasal area.  

After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
nasal septal deformity is related to 
service.  A complete rationale for the 
opinion expressed should be included in 
the report. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



